DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-6, 8-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US# 2016/0353436 hereinafter referred to as Au) in view of Damnjanovic et al. (US# 2011/0116455 hereinafter referred to as Damnjanovic).

	RE Claim 1, Au discloses a base station that switches between a first uplink period and a first downlink period in a first time-division manner in a first frequency band (See Au FIGs 1, 10), the base station comprising: 
	a transmitter that transmits (See Au FIG 1 – base station with transmitter) a first signal (See Au FIG 9; [0048]-[0049] – i.e. transmitting signal 912 or 202 in FIG 2) and a first control signal in the first downlink period in the first frequency band (See Au FIG 2; [0034] – i.e. transmitting control signal 201); and 
	a receiver configured to receive a second signal in the first frequency band (See Au FIG 9; [0049] – i.e. signal 914) and receive the first response signal for the first signal in a second frequency band different from the first frequency band (See Au FIG 9; [0049] – response signal 961 for signal 912 (or response signal 963 for 914) in different frequency band 950), wherein the second frequency band can be used for uplink (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages).

	Receiving the second signal at the first transmission timing; or
	Wherein the first transmission timing of the first response signal is included in the first downlink period in the first frequency band.
	However, Damnjanovic teaches of
	the first control signal including a first information regarding a first transmission timing of a first response signal for the first signal (See Danjanovic FIGs 4A-4C; [0056], [0058] – DCI sent to UE including indication of UL resource (carrier) to be used for transmitting HARQ ACK); 
	Receiving the second signal at the first transmission timing (See Danjanovic FIGs 4A-4C; [0056], [0058] – receiving HARQ ACK on the designated UL resource (carrier) (designated UL resource is a specific frequency and time which can be different than the frequency band used to send the DCI)); and
	Wherein the first transmission timing of the first response signal is included in the first downlink period in the first frequency band (See Danjanovic FIGs 4A-4C; [0056], [0058] – indicated UL resource (carrier) is included in DCI sent to UE, which can be at a different frequency band than the indicated UL resource).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, comprising the first control signal including a first information regarding a first transmission timing of a first See Damnjanovic Background; Summary). 

	RE Claim 3, Au, modified by Damnjanovic, discloses a base station, as set forth in claim 1 above, wherein the first response signal for the first signal indicates either Acknowledgement (ACK) or Negative Acknowledgement (NACK) (See Au [0049] – response signals include ACK/NACK).  

	RE Claim 4, Au, modified by Damnjanovic, discloses a base station, as set forth in claim 1 above, wherein the first response signal for the first signal includes Acknowledgement (ACK) or Negative Acknowledgement (NACK) indicating whether the first signal in the first downlink period is correctly received (See Au [0049] – response signals include ACK/NACK).

	RE Claim 5, Au, modified by Damnjanovic, discloses a base station, as set forth in claim 1 above, further comprising:2Application Number 16/235,293Attorney Docket FJSI 8438
	Response to Non-Final Office Action dated September 16, 2019a generator that generates a designation signal designating the second frequency band as a frequency band in which the first response signal for the first signal is transmitted (See Au [0030] – generating signaling to UE for configuring TTIs), wherein
See Au [0030], [0040]-[0041] – dynamically signaling to UE TTI switching type (i.e. “opposite feedback regions included in TTIs”)).
	Au does not specifically disclose transmitting the designation signal in the first frequency band.
	However, Damnjanovic teaches of transmitting the designation signal in the first frequency band (See Danjanovic FIGs 4A-4C; [0056], [0058] – transmitting UL resource (carrier) indication in DCI sent to UE in a different frequency band than the indicated UL resource).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Damnjanovic, comprising transmitting the designation signal in the first frequency band, as taught in Ihm. One is motivated as such in order to save on resource consumption (See Ihm Summary).

	RE Claim 6, Au discloses a terminal that switches between a first uplink period and a first downlink period in a first time-division manner in a first frequency band (See Au FIGs 1, 10), the terminal comprising: 
	a receiver that receives (See Au FIG 1 – terminal with receiver) a first signal  (See Au FIG 9; [0048]-[0049] – i.e. transmitting signal 912 or 202 in FIG 2) and a first control signal in the first downlink period in the first frequency band (See Au FIG 2; [0034] – i.e. transmitting control signal 201); and 
 configured to transmit a second signal in the first frequency band (See Au FIG 9; [0049] – i.e. signal 914) and transmit the first response signal for the first signal in a second frequency band different from the first frequency band in the uplink period (See Au FIG 9; [0049] – response signal 961 for signal 912 (or response signal 963 for 914) in different frequency band 950), wherein the second frequency band can be used for uplink (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages).
	Au does not specifically disclose the first control signal including a first information regarding a first transmission timing of a first response signal for the first signal; or
	Receiving the second signal at the first transmission timing; or
	Wherein the first transmission timing of the first response signal is included in the first downlink period in the first frequency band.
	However, Damnjanovic teaches of
	the first control signal including a first information regarding a first transmission timing of a first response signal for the first signal (See Danjanovic FIGs 4A-4C; [0056], [0058] – DCI sent to UE including indication of UL resource (carrier) to be used for transmitting HARQ ACK); 
	Receiving the second signal at the first transmission timing (See Danjanovic FIGs 4A-4C; [0056], [0058] – receiving HARQ ACK on the designated UL resource (carrier) (designated UL resource is a specific frequency and time which can be different than the frequency band used to send the DCI)); and
See Danjanovic FIGs 4A-4C; [0056], [0058] – indicated UL resource (carrier) is included in DCI sent to UE, which can be at a different frequency band than the indicated UL resource).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, comprising the first control signal including a first information regarding a first transmission timing of a first response signal for the first signal; receiving the second signal at the first transmission timing; wherein the first transmission timing of the first response signal is included in the first downlink period in the first frequency band, as taught in Damnjanovic. One is motivated as such in order to improve feedback efficiency (See Damnjanovic Background; Summary). 

	RE Claim 8, Au, modified by Damnjanovic, discloses a terminal, as set forth in claim 6 above, wherein the first response signal for the first signal indicates either Acknowledgement (ACK) or Negative Acknowledgement (NACK) (See Au [0049] – response signals include ACK/NACK).  

	RE Claim 9, Au, modified by Damnjanovic, discloses a terminal, as set forth in claim 6 above, wherein the first response signal for the first signal includes Acknowledgement (ACK) or Negative Acknowledgement (NACK) indicating whether the See Au [0049] – response signals include ACK/NACK).

	RE Claim 10, Au, modified by Damnjanovic, discloses a terminal, as set forth in claim 6 above, wherein the receiver that receives a designation signal designating the second frequency band as a frequency band in which the first response signal for the first signal is transmitted (See Au [0030], [0040]-[0041] – dynamically signaling to UE TTI switching type (i.e. “opposite feedback regions included in TTIs”)).

	RE Claim 11, Au discloses a wireless communication method for a base station (See Au FIG 1 – base station) comprising: 
	switching between a first uplink period and a first downlink period in a first time-division manner in a first frequency band (See Au FIGs 1, 10); 
	transmitting a first signal  (See Au FIG 9; [0048]-[0049] – i.e. transmitting signal 912 or 202 in FIG 2) and a first control signal in the first downlink period in the first frequency band (See Au FIG 2; [0034] – i.e. transmitting control signal 201); and 
	receiving a second signal in the first frequency band (See Au FIG 9; [0049] – i.e. signal 914) and receiving the first response signal for the first signal in a second frequency band different from the first frequency band (See Au FIG 9; [0049] – response signal 961 for signal 912 (or response signal 963 for 914) in different frequency band 950), wherein the second frequency band can be used for uplink (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages).
	Au does not specifically disclose the first control signal including a first information regarding a first transmission timing of a first response signal for the first signal; or
	Receiving the second signal at the first transmission timing; or
	Wherein the first transmission timing of the first response signal is included in the first downlink period in the first frequency band.
	However, Damnjanovic teaches of
	the first control signal including a first information regarding a first transmission timing of a first response signal for the first signal (See Danjanovic FIGs 4A-4C; [0056], [0058] – DCI sent to UE including indication of UL resource (carrier) to be used for transmitting HARQ ACK); 
	Receiving the second signal at the first transmission timing (See Danjanovic FIGs 4A-4C; [0056], [0058] – receiving HARQ ACK on the designated UL resource (carrier) (designated UL resource is a specific frequency and time which can be different than the frequency band used to send the DCI)); and
	Wherein the first transmission timing of the first response signal is included in the first downlink period in the first frequency band (See Danjanovic FIGs 4A-4C; [0056], [0058] – indicated UL resource (carrier) is included in DCI sent to UE, which can be at a different frequency band than the indicated UL resource).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system See Damnjanovic Background; Summary). 

	RE Claim 12, Au discloses a wireless communication method for a terminal (See AU FIG 1 – terminal) comprising: 
	switching between a first uplink period and a first downlink period in a first time-division manner in a first frequency band (See Au FIGs 1, 10);4Application Number 16/235,293 Attorney Docket FJSI 8438Response to Non-Final Office Action dated September 16, 2019
	receiving a first signal  (See Au FIG 9; [0048]-[0049] – i.e. transmitting signal 912 or 202 in FIG 2) and a first control signal in the first downlink period in the first frequency band (See Au FIG 2; [0034] – i.e. transmitting control signal 201); and 
	transmitting a second signal in the first frequency band (See Au FIG 9; [0049] – i.e. signal 914) and transmitting the first response signal for the first signal in a second frequency band different from the first frequency band in the uplink period (See Au FIG 9; [0049] – response signal 961 for signal 912 (or response signal 963 for 914) in different frequency band 950), wherein the second frequency band can be used for uplink (See Au [0049] - These configurable time intervals may be used for communicating uplink data or uplink feedback information, such as uplink ACK/NACK messages).

	Receiving the second signal at the first transmission timing; or
	Wherein the first transmission timing of the first response signal is included in the first downlink period in the first frequency band.
	However, Damnjanovic teaches of
	the first control signal including a first information regarding a first transmission timing of a first response signal for the first signal (See Danjanovic FIGs 4A-4C; [0056], [0058] – DCI sent to UE including indication of UL resource (carrier) to be used for transmitting HARQ ACK); 
	Receiving the second signal at the first transmission timing (See Danjanovic FIGs 4A-4C; [0056], [0058] – receiving HARQ ACK on the designated UL resource (carrier) (designated UL resource is a specific frequency and time which can be different than the frequency band used to send the DCI)); and
	Wherein the first transmission timing of the first response signal is included in the first downlink period in the first frequency band (See Danjanovic FIGs 4A-4C; [0056], [0058] – indicated UL resource (carrier) is included in DCI sent to UE, which can be at a different frequency band than the indicated UL resource).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, comprising the first control signal including a first information regarding a first transmission timing of a first See Damnjanovic Background; Summary). 

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Au et al. (US# 2016/0353436 hereinafter referred to as Au) in view of Damnjanovic et al. (US# 2011/0116455 hereinafter referred to as Damnjanovic) and Kim et al. (US# 2017/0149547 hereinafter referred to as Kim).

	RE Claim 13, Au, modified by Damnjanovic, discloses a base station, as set forth in claim 1 above. Au, modified by Damnjanovic, does not specifically disclose 
	wherein the base station switches between a second uplink period and a second downlink period in a second time-division manner in a third frequency band different from the first frequency band and the second frequency band; 
	the transmitter transmits a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal and a second transmission timing of a second response signal for the third signal in the second downlink period in the third frequency band; and
	the receiver receives the second response signal for the third signal in the second frequency band.
See Kim FIG 11; [0168]-[0176] – i.e. switching between uplink (response ACK from stations) and downlink transmissions (DL data to stations)) in a third frequency band different from the first frequency band and the second frequency band (See Kim FIG 11; [0168]-[0176] – i.e. transmitting data to STA4 or STA5 in third channel rather than data to STA3 in second channel); 
	the transmitter transmits a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal (See Kim FIG 11; [0168]-[0176], [0209] – i.e. transmitting scheduling information including MCS [0209] to STA4 or STA5) and a second transmission timing of a second response signal for the third signal in the second downlink period in the third frequency band (See Kim FIG 11; [0168]-[0176] – scheduling information giving timing for ACK signals for stations [0170]); and
	the receiver receives the second response signal for the third signal in the second frequency band (See Kim FIG 11; [0168]-[0176] – base station receiving ACK signals in first channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Damnjanovic, wherein the base station switches between a second uplink period and a second downlink period in a second time-division manner in a third frequency band different from the first frequency band and the second frequency band; 

	the receiver receives the second response signal for the third signal in the second frequency band, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]).

	RE Claim 14, Au, modified by Damnjanovic, discloses a terminal, as set forth in claim 6 above. Au, modified by Damnjanovic, does not specifically disclose wherein the terminal switches between a second uplink period and a second downlink period in a second time-division manner in a third frequency band different from the first frequency band and the second frequency band; 
	the receiver receives a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal and a second transmission timing of a second response signal for the third signal5Application No. 16/235,293Attorney Docket No. FJSI 8438 in the second downlink period in the third frequency band; and
	the transmitter transmits the second response signal for the third signal in the second frequency band.
	However, Kim teaches of wherein the terminal switches between a second uplink period and a second downlink period in a second time-division manner (See Kim FIG 11; [0168]-[0176] – i.e. switching between uplink (response ACK from stations) and downlink transmissions (DL data to stations)) in a third frequency band different See Kim FIG 11; [0168]-[0176] – i.e. transmitting data to STA4 or STA5 in third channel rather than data to STA3 in second channel); 
	the receiver receives a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal (See Kim FIG 11; [0168]-[0176], [0209] – i.e. receiver receiving scheduling information including MCS [0209] at STA4 or STA5) and a second transmission timing of a second response signal for the third signal5Application No. 16/235,293Attorney Docket No. FJSI 8438 in the second downlink period in the third frequency band (See Kim FIG 11; [0168]-[0176] – scheduling information giving timing for ACK signals for stations [0170]); and
	the transmitter transmits the second response signal for the third signal in the second frequency band (See Kim FIG 11; [0168]-[0176] – station transmitting ACK signals in first channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Damnjanovic, wherein the terminal switches between a second uplink period and a second downlink period in a second time-division manner in a third frequency band different from the first frequency band and the second frequency band; 
	the receiver receives a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal and a second transmission timing of a second response signal for the third signal5Application No. 16/235,293Attorney Docket No. FJSI 8438 in the second downlink period in the third frequency band; and
See Kim [0006]-[0010]).

	RE Claim 15, Au, modified by Damnjanovic, discloses a method, as set forth in claim 11 above. Au, modified by Damnjanovic, does not specifically disclose comprising: 
	switching between a second uplink period and a second downlink period in a second time-division manner in a third frequency band different from the first frequency band and the second frequency band; 
	transmitting a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal and a second transmission timing of a second response signal for the third signal in the second downlink period in a third frequency band; and 
	receiving the second response signal for the third signal in the second frequency band.
	However, Kim teaches of switching between a second uplink period and a second downlink period in a second time-division manner (See Kim FIG 11; [0168]-[0176] – i.e. switching between uplink (response ACK from stations) and downlink transmissions (DL data to stations)) in a third frequency band different from the first frequency band and the second frequency band (See Kim FIG 11; [0168]-[0176] – i.e. transmitting data to STA4 or STA5 in third channel rather than data to STA3 in second channel); 
See Kim FIG 11; [0168]-[0176], [0209] – i.e. transmitting scheduling information including MCS [0209] to STA4 or STA5) and a second transmission timing of a second response signal for the third signal in the second downlink period in a third frequency band (See Kim FIG 11; [0168]-[0176] – scheduling information giving timing for ACK signals for stations [0170]); and 
	receiving the second response signal for the third signal in the second frequency band (See Kim FIG 11; [0168]-[0176] – base station receiving ACK signals in first channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Damnjanovic, comprising switching between a second uplink period and a second downlink period in a second time-division manner in a third frequency band different from the first frequency band and the second frequency band; 
	transmitting a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal and a second transmission timing of a second response signal for the third signal in the second downlink period in a third frequency band; and 
	receiving the second response signal for the third signal in the second frequency band, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]).

	RE Claim 16, Au, modified by Damnjanovic, discloses a method, as set forth in claim 12 above. Au, modified by Damnjanovic, does not specifically disclose comprising: 
	switching between a second uplink period and a second downlink period in a second time-division manner in a third frequency band different from the first frequency band and the second frequency band; 
	receiving a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal and a second transmission timing of a second response signal for the third signal in the second downlink period in the third frequency band; and 
	transmitting the second response signal for the third signal in the second 6Application No. 16/235,293Attorney Docket No. FJSI 8438 frequency band.
	However, Kim teaches of switching between a second uplink period and a second downlink period in a second time-division manner (See Kim FIG 11; [0168]-[0176] – i.e. switching between uplink (response ACK from stations) and downlink transmissions (DL data to stations)) in a third frequency band different from the first frequency band and the second frequency band (See Kim FIG 11; [0168]-[0176] – i.e. transmitting data to STA4 or STA5 in third channel rather than data to STA3 in second channel); 
	receiving a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal (See Kim FIG 11; [0168]-[0176], [0209] – i.e. receiver receiving scheduling information including MCS [0209] at STA4 or STA5) and a second transmission timing of a second response signal for the third signal in the second downlink period in the third frequency band (See Kim FIG 11; [0168]-[0176] – scheduling information giving timing for ACK signals for stations [0170]); and 
	transmitting the second response signal for the third signal in the second 6Application No. 16/235,293Attorney Docket No. FJSI 8438 frequency band (See Kim FIG 11; [0168]-[0176] – station transmitting ACK signals in first channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Damnjanovic, comprising switching between a second uplink period and a second downlink period in a second time-division manner in a third frequency band different from the first frequency band and the second frequency band; 
	receiving a third signal and a second control signal including second information regarding a second modulation and coding scheme (MCS) for the third signal and a second transmission timing of a second response signal for the third signal in the second downlink period in the third frequency band; and 
	transmitting the second response signal for the third signal in the second 6Application No. 16/235,293Attorney Docket No. FJSI 8438 frequency band, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]).

Claim 17, Au, modified by Damnjanovic, discloses a base station, as set forth in claim 1 above. Au, modified by Damnjanovic, does not specifically disclose wherein the first signal includes a group of consecutive data; and 
	the first response signal includes a single response signal of the group of consecutive data.
	However, Kim teaches of wherein the first signal includes a group of consecutive data (See Kim FIG 11 – i.e. 1140 groups of consecutive data for STA4 and STA5); and 
	the first response signal includes a single response signal of the group of consecutive data (See Kim FIG 11 – responses are single responses (i.e. ACKs 11185, 1195, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Damnjanovic, wherein the first signal includes a group of consecutive data; and 
	the first response signal includes a single response signal of the group of consecutive data, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]).

	RE Claim 18, Au, modified by Damnjanovic, discloses a terminal, as set forth in claim 6 above. Au, modified by Damnjanovic, does not specifically disclose wherein the first signal includes a group of consecutive data; and 

	However, Kim teaches of wherein the first signal includes a group of consecutive data (See Kim FIG 11 – i.e. 1140 groups of consecutive data for STA4 and STA5); and 
	the first response signal includes a single response signal of the group of consecutive data (See Kim FIG 11 – responses are single responses (i.e. ACKs 11185, 1195, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Damnjanovic, wherein the first signal includes a group of consecutive data; and 
	the first response signal includes a single response signal of the group of consecutive data, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]).

	RE Claim 19, Au, modified by Damnjanovic, discloses a method, as set forth in claim 11 above. Au, modified by Damnjanovic, does not specifically disclose wherein the first signal includes a group of consecutive data; and 
	the first response signal includes a single response signal of the group of consecutive data.
See Kim FIG 11 – i.e. 1140 groups of consecutive data for STA4 and STA5); and 
	the first response signal includes a single response signal of the group of consecutive data (See Kim FIG 11 – responses are single responses (i.e. ACKs 11185, 1195, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Damnjanovic, wherein the first signal includes a group of consecutive data; and 
	the first response signal includes a single response signal of the group of consecutive data, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]).

	RE Claim 20, Au, modified by Damnjanovic, discloses a method, as set forth in claim 12 above. Au, modified by Damnjanovic, does not specifically disclose wherein the first signal includes a group of consecutive data; and 
	the first response signal includes a single response signal of the group of consecutive data.
	However, Kim teaches of wherein the first signal includes a group of consecutive data (See Kim FIG 11 – i.e. 1140 groups of consecutive data for STA4 and STA5); and 
See Kim FIG 11 – responses are single responses (i.e. ACKs 11185, 1195, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink/downlink switching system which transmits designation signals, as disclosed in Au, modified by Damnjanovic, wherein the first signal includes a group of consecutive data; and 
	the first response signal includes a single response signal of the group of consecutive data, as taught in Kim. One is motivated as such in order to effectively utilize radio resources (See Kim [0006]-[0010]).




Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Damnjanovic reference).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477